Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 are pending in the instant application (Preliminary amendment filed 08/29/2018).
Priority
This application is a 371 of PCT/JP2017/007573 filed 02/27/2017. This application claims foreign priority to JAPAN 2016-203890 filed 10/17/2016 and JAPAN 2016-038284 filed 02/29/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed. 
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 12/23/2019 and 08/29/2018, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Specification
The abstract of the disclosure is objected to because the statement regarding the problem to be solved and the selected figure should be deleted. The abstract should be a statement of the technical disclosure of the patent and should include that which is new in the art to which the . Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are drawn to a composition containing folic acid, vitamin B6 and vitamin B12. This judicial exception is not integrated into a practical application, and claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The test regarding Patent Subject Matter Eligibility comprises the questions:
(1)  Is the claim directed to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter? For claim 1 the answer is “Yes” because the claim is to a composition of matter.  
(2) Prong one:  Does the claim recite or involve a judicial exception? The answer is “Yes” because the composition has components that are products of Nature. 
All the three components of the composition in claim 1 are present in vegetables. See Gaynor et al (US 5,904,924-folic acid is present in soy beans, col. 2, lines 45-46); Vitamin B6 is present in meats, eggs, beans, cereals and brown rice (Kim et al, Nutrition Research and Practice, 2014, 8(6), 688-694; page 688, right col., first full paragraph); Vitamin B12 is present in plant derived food sources (Watanabe et al, Nutrients-2014, 6, 1861-1873-page 1864, part 4).

According to Zappacosta et al (Nutrients 2013, 5, 1531-1543) administration of folic acid reduced homocysteine levels (abstract). Mason et al (Annals of New York Academy of Sciences, 1992, 669, 197-204) teaches that Vitamin B12, folate and Vitamin B6 have been used to reduce hyperhomocysteinemia (page 201 first paragraph). Even though the components may not exist together in Nature, it flows logically from the prior art teachings that, if they can individually reduce homocysteine levels in blood, then the combination of all three components should also do the same. This is a property of the instant composition disclosed at paragraph 0020 (page 6) in the specification.
Prong 2B: Does the claim as a whole recite additional elements that amount to something significantly more than the judicial exception(s)? The answer is “No.” As set forth above, beyond the actual judicial exceptions, there are no additional elements that amount to significantly more.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the said claims recite ‘use of’.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 provide for the use of a composition containing folic acid, vitamin B6 and vitamin B12, but, since the claim does not set forth any steps involved in the method/process of use, it is unclear what method/process of use applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (WO 2015/140545 A1).
Smith et al teaches a formulation containing 0.8mg folate, 0.5mg vitamin B12 and 20mg vitamin B6 (claim 24 of Smith et al at page 36). The formulations can be provided in liquid form as a drink (page 24, lines 1-3). Therefore, Smith et al anticipates instant claim 1.
Claim 1 recites containing. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). MPEP 2111.03.


Conclusion
Pending claims 1-3 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623